Notice of Allowance
Claims 1, 3, 5–11, 13, 15–21 are allowed subject to the Examiner’s Amendment below.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on September 10, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nelson Runkle (65,399) on August 31, 2021.
The application has been amended as follows: 
1. (Currently Amended). A viewing angle switching method, performed by at least one processor, for a virtual environment, the viewing angle switching method comprising:
displaying, by the at least one processor, a first user interface, the first user interface comprising an environment picture, a virtual joystick, and a viewing angle switching region, the environment picture comprising a three-dimensional virtual environment observed from a first viewing angle direction by a virtual object in a first position of the three-dimensional virtual environment, and the viewing angle switching region comprising at least one viewing angle jumping element used for viewing angle jumping, wherein a first viewing angle jumping element of the at least one viewing angle jumping element comprises 360 first subregions horizontally adjacent to each other, and each of the first subregions is selectable and represents one degree of viewing angle direction among 360 degrees of horizontal viewing angle directions centered on a location in which the virtual object is located;
receiving, by the at least one processor, a viewing angle jumping signal triggered on a target first subregion of the first subregions of the first viewing angle jumping element; 
determining, by the at least one processor, a second viewing angle direction corresponding to the viewing angle jumping signal; 
displaying, by the at least one processor, a second user interface, the second user interface comprising the environment picture of the three-dimensional virtual environment observed from the second viewing angle direction by the virtual object in the first position, the virtual joystick, and the viewing angle switching region, wherein the first subregions displayed in the first user interface are arranged in a first order, and the first subregions displayed in the second user interface are arranged in a second order; 
receiving, by the at least one processor, a virtual object movement signal triggered on the virtual joystick;
determining, by the at least one processor, a movement direction corresponding to the virtual object movement signal; 
moving, by the at least one processor, the virtual object in the movement direction from the first position to a second position of the three-dimensional virtual environment; and 
displaying, by the at least one processor, a third user interface, the third user interface comprising the environment picture of the three-dimensional virtual environment observed from the second viewing angle direction by the virtual object in the second position, the virtual joystick, and the viewing angle switching region.


11. (Currently Amended).	A viewing angle switching apparatus, configured to perform viewing angle switching on a virtual environment, the viewing angle switching apparatus comprising:
at least one memory configured to store computer program code; and 
at least one processor configured to access the at least one memory and operate as instructed by the computer program code, the computer program code including:
	display code configured to cause the at least one processor to display a first user interface, the first user interface comprising an environment picture, a virtual 360 first subregions horizontally adjacent to each other, and each of the first subregions is selectable and represents one degree of viewing angle direction among 360 degrees of 
	receiving code configured to cause the at least one processor to receive a viewing angle jumping signal triggered on a target first subregion of the first subregions of the first viewing angle jumping element; and
	processing code configured to cause the at least one processor to determine a second viewing angle direction corresponding to the viewing angle jumping signal,
	wherein the display code is further configured to cause the at least one processor to display a second user interface, the second user interface comprising the environment picture of the virtual environment observed from the second viewing angle direction by the virtual object in the first position, the virtual joystick, and the viewing angle switching region, wherein the first subregions displayed in the first user interface are arranged in a first order, and the first subregions displayed in the second user interface are arranged in a second order, 
	wherein the receiving code is further configured to cause the at least one processor to receive a virtual object movement signal triggered on the virtual joystick,
	wherein the processing code is further configured to cause the at least one processor to determine a movement direction corresponding to the virtual object movement signal and move the virtual object in the movement direction from the first position to a second position of the virtual environment, and 



	display a first user interface, the first user interface comprising an environment picture, a virtual joystick, and a viewing angle switching region, the environment picture comprising a three-dimensional virtual environment observed from a first viewing angle direction by a virtual object in a first position of the three-dimensional virtual environment, and the viewing angle switching region comprising at least one viewing angle jumping element used for viewing angle jumping, wherein a first viewing angle jumping element of the at least one viewing angle jumping element comprises 360 first subregions horizontally adjacent to each other, and each of the first subregions is selectable and represents one degree of viewing angle direction among 360 degrees of horizontal viewing angle directions centered on a location in which the virtual object is located;
	receive a viewing angle jumping signal triggered on a target first subregion of the first subregions of the first viewing angle jumping element;
	determine a second viewing angle direction corresponding to the viewing angle jumping signal;
	display a second user interface, the second user interface comprising the environment picture of the three-dimensional virtual environment observed from the second viewing angle direction by the virtual object in the first position, the virtual joystick, and the viewing angle switching region, wherein the first subregions displayed in the first user interface are arranged in a first order, and the first subregions displayed in the second user interface are arranged in a second order; 
	receive a virtual object movement signal triggered on the virtual joystick;
	determine a movement direction corresponding to the virtual object movement signal; 
	move the virtual object in the movement direction from the first position to a second position of the three-dimensional virtual environment; and 
	display a third user interface, the third user interface comprising the environment picture of the three-dimensional 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The invention, as now claimed, concerns an improvement to known techniques for quickly switching the viewing angle within a three dimensional environment, such as a video game. As shown in FIG. 11, for example, a viewing angle switching region 1120 is displayed across an edge of the user interface 1100, and by touching a portion of the compass, the user can quickly switch views to an angle corresponding to the touched angle on the compass.
One aspect of the claimed invention that distinguishes it from the prior art is the idea that there is initially a set of angles displayed on the compass 1120 as a set of first subregions, but then, after switching the viewing angle, “the first subregions [are] displayed in the second user interface . . . in a second order.” In other words, as a consequence of switching the viewing angle, the angles displayed on the compass wrap around to the other end of the compass. This can be seen in FIG. 13, where, after the user pivots to the angle corresponding to first subregion 6, the first two subregions 1–2 slide off the left end of the compass and wrap around from the right end.
While the concept is distinguishable, the language of the claims remained broad enough to read on Cragun’s disclosure. Cragun discloses, for example, a similar compass strip 320 where the angles wrap back around as the user pivots a sufficient amount. Cragun also discloses a relative control 324 that rotates to show the user which direction in the 3D environment they are currently facing. The relative control 324, although round, would nevertheless fall within the scope of displaying “the first subregions . . . in the second user interface . . . in a second order.”
Therefore, in order to bring the claims into compliance with the nonobviousness requirement of 35 U.S.C. § 103, the present Examiner’s Amendment narrows the scope of the claims in two key respects. First, it requires all 360 degrees 
Second, the Examiner’s Amendment prevents the claims from reading on the relative control 324 (and similar embodiments in other references) by requiring each of the angles to be adjacent to one another in a single line.  
Accordingly, with the Examiner’s Amendment now entered, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142